Citation Nr: 1755554	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-32 775	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 


THE ISSUE

Whether the reduction in disability evaluation for service-connected right foot pes planus, status-post foot reconstruction, from 30 percent to 10 percent, effective November 1, 2009, was proper, to include consideration of whether an increased rating is warranted.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the RO, which reduced the Veteran's disability rating for his service-connected right foot pes planus from 30 percent to 10 percent.  

In July 2016, the Board remanded the claim for additional development and characterized the issue on appeal differently.  In a November 2016 rating decision, the RO increased the Veteran's right foot disability to 20 percent, effective November 1, 2016.  

Notably, the Veteran's representative has effectively stated that restoring the Veteran's disability evaluation to 30 percent would resolve this case.  See Appellate Brief, 3 (Sept. 18, 2017); thus the matter on appeal has been characterized as indicated on the title page.  

The issues of entitlement to an earlier effective date for the award of service connection for a right foot disability and entitlement to a temporary 100 percent evaluation for surgical convalescence, have been raised by the record in a September 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  After appropriately considering the nature of the Veteran's disability, accounting for his flare-ups, and weighing the adequate evidence of record, the symptoms of his right foot disability have been severe during the pendency of his entire claim.

2.  The evidence does not show that at the time of the reduction there was actual improvement of his right foot disability to include in the ability to function in the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction from 30 percent to 10 percent, effective November 1, 2009, for the Veteran's right foot disability is void ab initio.  38 U.S.C.§§ 1155, 5107 (2012); 38 C.F.R. § 3.344 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.§ 1155 (2012).  The Court has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999) (internal citations omitted).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2017); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that such improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 250 (2000).

As an initial matter, the special protections delineated under 38 C.F.R. § 3.344(a) and (b) are not applicable in the instant case as the Veteran's 30 percent rating for his right foot disability was assigned beginning December 12, 2007.  Thus, the 30 percent rating was not in effect for greater than 5 years as of November 1, 2009.

For the reasons described below, the Board finds that the proper findings for a rating reduction of his right foot disability rating were not made in this case.  Specifically, the Board notes that under Faust, two findings are necessary in this case in order for the reductions to be proper: (1) that an improvement in the disability has actually occurred; and, (2) that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The Veteran was originally assigned a separate disability rating of 30 percent for right foot pes planus, under Diagnostic Code 5276, based on the available evidence at the time of the rating decision.  See Rating Decision, 2 (Mar. 25, 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, the criteria for a 30 percent rating includes "Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities."  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The evidence utilized by the RO to assign the 30 percent rating included a March 2008 VA examination, which found that the Veteran had painful motion of his right foot, tenderness, and swelling.  See VA Examination, 8, 10 (Mar. 19, 2008).

Following the March 2008 rating decision, the Veteran received a VA examination of his right foot, which contained notable inconsistencies, and did not reflect the Veteran's competent and credible statements or subsequent medical evidence of record.  Specifically, the examination did not appropriately show that he experienced flare-ups and did not adequately convey how any flare-up would contribute to functional loss or increased overall severity.  See VA Examination, 3 (May 4, 2009).  VA is obligated to appropriately consider flare-ups and related functional loss in assigning disability ratings.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In light of the fact that the May 2009 examination did not address or acknowledge the Veteran's flare-ups, it was inadequate to fairly adjudicate his claim.  See id.  In the same vein, it was not sufficient to show improvement in his ability to function under the ordinary conditions of life and work.  

Notably, the inadequate May 2009 VA examination served as the underlying basis for reducing the Veteran's disability rating.  Absent remarkable evidence to the contrary at the time of the proposed reduction and affording the Veteran the benefit of the doubt, the Board must find that the reduction was not proper.  See 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5276; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Having concluded that the initial reduction was improper, the Board now shifts to whether a rating in excess of 30 percent would be appropriate at any time during the appeal period.  In this regard, the Board has considered the compelling argument presented by the Veteran's representative and found it persuasive.  See Appellate Brief, 2 (Sept. 18, 2017).  As the evidence of record attributes the Veteran's residual disability to his reconstructive surgery, the Board finds that the more appropriate code for evaluation purposes is 5284, rather than 5276.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Diagnostic Code 5284 provides for a maximum of a 30 percent disability rating for severe foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The findings from the Veteran's most recent examination indicated that he experienced regular flare-ups of significant severity.  See, e.g., VA Examination, 6 (Nov. 18, 2016).  Given the severe nature of the Veteran's service-connected right foot disability and affording him the benefit of the doubt, the Board finds the 30 percent rating appropriate for the entire appeal period.  

In short, there was no improvement shown from the time of the award of the 30 percent rating.  Accordingly, the reduction of the Veteran's disability rating for his right foot disability is void ab initio due to the failure of the AOJ to make the proper findings under Faust as noted above.  The Veteran's 30 percent rating for his right foot disability is restored.  See 38 C.F.R. § 3.344(c); Faust, supra

Whereas this decision constitutes a total grant of the benefits explicitly sought by the Veteran, the matter is considered fully resolved.

	
ORDER

The 30 percent rating for a right foot disability is restored; a disability rating in excess of 30 percent is not warranted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


